Title: From James Madison to P. B. Oram, 28 June 1804 (Abstract)
From: Madison, James
To: Oram, P. B.


28 June 1804, Department of State. “I have recd. your letter of the 20th. requesting to know whether the case of the Mount Vernon is provided for by the Convention respecting Louisiana. Among other circumstances necessary to qualify claims for capture for relief under that instrument, the condemnation, if any, should be reversed if yet in force & it is reversible and a decree of restitution obtained. It would perhaps be advisable for you and the other claimants of the Vessel and Cargo to unite in making a statement of the whole business, and obtaining the opinion of law-counsel concerning the operation of the Convention on your case and the steps necessary to enforce your claim.”
